DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the left slot" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 15, 24, 26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rowland (USPN 2565047)).
Rowland teaches a gutter broom comprising a mandrel (10) including a channel (24) that extends outwardly from an inner radial edge at a non-zero angle (figure 1) relative to the centerline of the mandrel.  There is a retaining carrier (20) positioned in the channel that coupled to the mandrel.  There is a bristle strip (12/18) coupled to the carrier such that it is retained and extends down from the carrier.  
With regards to claim 2, the bristle strip comprises a cable (18) and bristles (14/16) folded over the cable.
With regards to claim 3, the cable is positioned within a cavity of the carrier to couple the bristle strip to the carrier.  
With regards to claim 4, the bristle strip comprises an upper end (18/20) having a first cross sectional area and a lower end (bristle) having a second cross sectional area, wherein the first cross sectional area is greater than the second cross sectional area (figure 10).
With regards to claim 5, the bristle strip is coupled to the carrier at the upper end.  
With regards to claim 7, the carrier comprises a lock (26/28) to retain the bristle strip.
With regards to claim 8, the lock includes a cantilevered portion (angled edge 30).
With regards to claim 9, the lock extends across a side of the carrier to prevent radial outward movement (it extends along the longitudinal side of the carrier).
With regards to claim 10, there is a retaining carrier coupled to mandrel comprising a first side and a second side opposite the first side.  There is a cavity (24 extends the entire length of the carrier) between the sides to receive a bristle strip. There is a lock (26/28) attached to the first side and extending from the first to the second side to prevent radial movement of the strip.  

[AltContent: textbox (Second side)]
[AltContent: arrow]

[AltContent: textbox (First side)][AltContent: arrow]
    PNG
    media_image1.png
    120
    171
    media_image1.png
    Greyscale

With regards to claim 11, the carrier has an upper end that extends upward from the mandrel and a lower end that extends downward from the mandrel.
[AltContent: connector]With regards to claim 15, a bristle strip (12/18) is coupled to a retaining carrier (20).  There are bristles (14/16).  There is an upper end with a first cross sectional area (19/20) and a lower end (bristles of figure 10) having a second cross sectional area that is smaller than the first (the bristles are smaller).  The lower end is obliquely relative to the upper end to form an obtuse angle approximately between 110 and 160 degrees (shown by angle Ω below).  
[AltContent: connector]
[AltContent: ]

[AltContent: textbox (Ω)]
    PNG
    media_image2.png
    336
    114
    media_image2.png
    Greyscale
  
With regards to claim 24, the obtuse angle is approximately between 120 and 150 degrees.
With regards to claim 26, one of the bristles is crimped (figure 8, element 38 is crimped).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowland (‘047) in view of Lechene (USPN 2923958).
Rowland teaches all the essential elements of the claimed invention however fails to teach that the carrier is orientated obliquely with respect to the channel.  Lechene teaches a bristle strip wherein the carrier is orientated obliquely with respect to the channel (figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rowland so that the carrier is oblique as taught by Lechene to allow for better surface cleaning.  
Claim(s) 16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowland (‘047) in view of Reislaender (CH647836).
Rowland teaches all the essential elements of the claimed invention however fails to teach that the bristles are steel or that the bristles have different lengths.   Reislaender teaches a bristle strip wherein the bristles are made from steel (page 2, paragraph 9).  The bristles also have different lengths (figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rowland so that the bristles are made from steel as taught by Reislaender to allow for the device to be used on a street surface and not have the bristles wear quickly.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rowland so that the bristles are different lengths as taught by Reislaender to allow for the various surface features to be cleaned such as a divots or recesses that may be present.  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowland (‘047).
Rowland teaches all the essential elements of the claimed invention however fails to teach that the bristles are encased in a steel insert.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rowland’s insert (20) so that it is comprised of steel since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416.



Allowable Subject Matter 
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 21 includes the limitation of the lock being pivotally attached to the first side.
Claim 22 includes the limitation that the first side is hingedly attached to the second side to pivot relative to the second side such that the carrier is a clamshell.
Claim 23 includes the limitation that the carrier has a first slot and a second slot to receive the mandrel.  
The closest prior art of Rowland fails to teach these above limitations and therefore are free from the prior art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments required further search and/or consideration.  New rejections were made in light of the amendments to the claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723